JUDGE Ellis
delivered the opinion of the Court.
This is a writ of Error to the Circuit Court of Tuskaloosa County; the action was debt on a bond for the payment of money; the defendant plead that the bond was given in consideration of a lease for a year of part of the lands reserved by the Act of Congress for a seminary of learning in this State. The second plea avers that the plaintiff shews no right of action in himself. To these pleas the plaintiff in the action demurred; the Circuit Court sustained the demurrer, and gave judgment for the plaintiff; and this matter is now assigned as Error.
It was not competent for the defendant, after having quiet possession for the full term of his lease, to avoid his own contract by shewing a defective title in his lessor. The defendant was astopped from denying the plaintiff’s title. Had he been evicted before the expiration of the term, the case would have been presented under a different aspect.
Barton and Pickens for plantiff.
White, Attorney General, for defendant in Error.
Let the judgment_be affirmed.
The Chief Justice not sitting.